Case: 20-40349     Document: 00516131141         Page: 1     Date Filed: 12/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 14, 2021
                                  No. 20-40349
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Daniel G. Sanchez,

                                                           Plaintiff—Appellant,

                                       versus

   Candance R. Moore; Megan R. Thompson; Philip J.
   Sifuentes; Issac Kwarteng, Medical Doctor; Tanya Lawson,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:19-CV-69


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Daniel G. Sanchez, Texas prisoner # 1288875, appeals the district
   court’s dismissal of his 42 U.S.C. § 1983 complaint under 28 U.S.C.
   §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim for relief. We



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40349       Document: 00516131141           Page: 2     Date Filed: 12/14/2021




                                      No. 20-40349


   review de novo the district court’s dismissal. See Black v. Warren, 134 F.3d
   732, 733-34 (5th Cir. 1998).
          Sanchez asserts that he was denied the right of access to courts when
   he was required to forfeit his remaining time in the law library after he used
   the restroom. Because Sanchez did not allege any specific instance when his
   ability to pursue his legal claims was hindered as a result of the restroom
   policy of the law library, he failed to state a claim for relief with respect to his
   claim of denial of access to courts. See Lewis v. Casey, 518 U.S. 343, 351
   (1996).
          Sanchez further complains that some of the defendants were
   deliberately indifferent to his serious medical needs because of the law
   library’s restroom policy and because they refused to issue a medical pass for
   frequent urination. Sanchez has not alleged facts establishing that the law
   library restroom policy or the denial of a medical pass for frequent urination
   constitutes a health threat that gives rise to a claim of deliberate indifference.
   See Wilson v. Seiter, 501 U.S. 294, 297 (1991).
          His conclusory assertions that Sifuentes was liable in his role as a
   supervisor because he did not get involved with the law library policies or the
   issuance of a medical pass do not establish an affirmative participation in the
   denial of his rights or the implementation of unconstitutional policies by
   Sifuentes. See Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987).
          To the extent Sanchez raises new claims of equal protection violations
   and claims arising under the Americans with Disabilities Act, we will not
   consider them. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342
   (5th Cir. 1999). Finally, Sanchez fails to challenge the district court’s
   determination that, to the extent he raised a due process claim, he failed to
   state a claim for relief. He also fails to challenge the dismissal of his




                                            2
Case: 20-40349      Document: 00516131141           Page: 3     Date Filed: 12/14/2021




                                     No. 20-40349


   retaliation claims. Accordingly, these claims are abandoned. See Brinkmann
   v. Dallas Cnty. Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          The district court’s judgment is AFFIRMED. The dismissal of his
   complaint by the district court counts as a strike under § 1915(g).
   See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996), abrogated in part
   on other grounds by Coleman v. Tollefson, 575 U.S. 532, 535-39 (2015). During
   the pendency of this appeal, another complaint filed by Sanchez was
   dismissed by the district court as frivolous and for failure to state a claim,
   resulting in a strike. Sanchez v. Thompson, No. 2:21-CV-44 (S.D. Tex.
   Oct. 12, 2021) (unpublished).        Sanchez is WARNED that, once he
   accumulates three strikes, he may not proceed in forma pauperis in any civil
   action or appeal filed while he is incarcerated or detained in any facility unless
   he is under imminent danger of serious physical injury. See § 1915(g).




                                           3